DETAILED ACTION
Notice to Applicant
In the amendment dated 9/13/2022, the following has occurred: Claims 1 and 3 have been amended; Claim 2 has been canceled.
Claims 1 and 3 are pending are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being obvious over Yanagida (US 2020/0381692 to Yanagida et al.).
	Regarding Claim 1, Yanagida teaches:
a bus bar module comprising a case 10 (para 0028) attached to a battery assembly comprising a plurality of single cells, the case extending from one end to another end in an extending direction (Fig. 1)
a bus bar supported by the case and electrically connected to electrodes of the plurality of single cells of the battery assembly (para 003)
a plurality of electric wires routed in the case including first and second electric wire routing groove portions extending along the extending direction of the case and provided in parallel with each other each routing wires (Fig. 3, paras 0037-0043)
a plurality of wire passing portions 68 bridged between the first electric wire routing groove portion and the second electric wire routing groove portion, so that the wires can pass between the sides (see e.g. Figs. 1 and 2 showing two dark passing portions corresponding to two points where the plurality of wires connected to sensors cross between the parallel routing groove portions)


    PNG
    media_image1.png
    607
    736
    media_image1.png
    Greyscale

	Although Yanagida appears to teach at least two wire passing portions, insofar as it does not explicitly teach this, it would have been obvious to one of ordinary skill in the art to duplicate the wire passing portion shown in Fig. 3 for an indefinite length of batteries with the motivation to provide a cross-over point for wires. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Yanagida also teaches:
an electric wire holding cover 48/84 attached to the electric wire take-out portion and holding the plurality of electric wires and forming an electric wire lead-out port (i.e. the area where 84 is formed) opening toward a second end of the case from which electric wires can be drawn out
a portion 70 where a plurality of electric wires are taken out of the routing groove portion(s) in a middle of the case (Fig. 3, para 0052)
wherein at least one electric wire passing portion is provided closer to the right end shown in Fig. 3 than the farthest left portion of the “take-out portion” shown in Fig. 3
wherein at least a part of the plurality of electric wires is routed from a position of the cross-side routing groove portion far to the left in Fig. 3, through the electric wire passing portion shown in Fig. 3 to the electric wire “take-out portion” provided in the close-side electric wire routing groove
wherein the plurality of electric wires can be arbitrarily said to comprise a “first electric wire group” and a “second electric wire group”
wherein some wires are drawn from a first position of an electric wire routing groove portion  closer to one end of the case, across a wire passing portion, and out from a wire lead-out port opening, and wherein a second group of wires is routed from a second position through the wire lead-out port
	Yanagida does not explicitly teach whether wires are folded back within the wire lead-out portion akin to Fig. 6. The ordinary skill in the art, however, for battery systems was high, blending electrical, chemical, and mechanical arts. It would have been obvious to one of ordinary skill in the art to arrange the wires within the bus bar module according to the needs of the system, having wires run from a BMS at one end, for example, to each of the cells, including wires for sensors and wires for directing the primary current path to a load. It would have been obvious, then, to have wires running from both sides of the battery that are drawn out through the cover, and therefore to bend back the wires from one of the sides to run through the cover opening in Yanagida, since the cover opening is directionally oriented to one side. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 3, Yanagida teaches:
wherein the electric wire holding cover comprises a guide portion that guides at least a part of the plurality of electric wires from a position in the routing groove up closer to one end of the case than an electric wire take-out portion to the lead-out port (Figs. 4 and 5)

Response to Arguments
The arguments submitted 9/13/2022 have been considered but do not place the application in condition for allowance. The claims now require bending a second portion of wires back (see instant Fig. 6). Although Yanagida does not explicitly teach a cross-section of the cover opening to show wires bending back, it does teach a substantially similar cover opening that is directed towards one side of the bus bar module. It further would have been obvious to one of ordinary skill in the art to pull wires containing current or sensor data from both sides of the bus bar module, and it therefore would have been obvious to bend one group of wires back at the cover opening in order to withdraw said wires from the cover opening, since the directionality of the opening in Yanagida itself encourages such a bending. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723